 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
NEKPEN OSUAN, :
Plaintiff, :
-against- : ORDER
: 18-CV-151 (WHP) (KNF)
TIMOTHY MARTIN and DENIS :
MCGOWAN, :
Defendants. :
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the settlement conference scheduled previously in the
above-captioned action for December 10, 2019, shall be held on February 13, 2020, at 2:30 p.m., in
courtroom 228, 40 Centre Street, New York, New York.

Dated: New York, New York SO ORDERED:
December 9, 2019 . “| 7,
{ Corton G i Leawed “fo

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
